



EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is dated as of March 2, 2015 by and
between American National Bankshares, Inc., a Virginia corporation (the
"Company"), and R. Helm Dobbins.


WHEREAS, you have been and continue to be a key executive of the Company;


WHEREAS, the Company considers the availability of your services to be important
to the management and conduct of the Company's business and the Board of
Directors of the Company has determined that an employment agreement should be
prepared and entered into in order to secure the continued availability of your
services; and


WHEREAS, you are willing to make your services available to the Company on the
terms and subject to the conditions set forth herein.


The parties, intending to be legally bound, agree as follows:


1.            Employment and Acceptance.  You shall be employed as Executive
Vice President and Chief Credit Officer of the Company.  You shall have the
duties and responsibilities that are commensurate with your position and shall
also render such other services and duties as may be reasonably assigned you
from time to time by the Board of Directors of the Company, consistent with your
position with the Company, including serving in a senior executive capacity with
any one or more of the Company's Affiliates (as defined below).  You hereby
accept and agree to such employment and agree to carry-out your duties and
responsibilities to the best of your ability in a competent, efficient and
businesslike manner.  You further agree to comply with all the policies,
standards and codes of conduct of the Company now or hereafter adopted.


Unless the context otherwise requires, references in this Agreement to the
"Company" also shall mean and refer to American National Bank (the "Bank") and
any other business entity that, directly or indirectly through one or more
intermediaries, is controlled by, or is under common control with the Company
(each, an "Affiliate").


2.            Term.  This Agreement is effective as of January 1, 2015 and will
expire on December 31, 2017 (the "Initial Three Year Term"); provided that on
and after January 1, 2017 (the second anniversary of this Agreement) the Initial
Three Year Term shall be automatically extended by one day on each day that
passes while you are employed pursuant to this Agreement (including any day
after the end of the Initial Three Year Term) so that there will always be one
year remaining in the term of this Agreement (the Initial Three Year Term and
any extended term of this Agreement is referred to as the "Employment Period"). 
In the event of the termination of your employment for any reason after January
1, 2017 when the automatic one-day extensions begin, the automatic one-day
extensions shall cease as of your last day of employment pursuant to this
Agreement.  At any time on or after January 1, 2017, the Company may give you
written notice that the Employment Period will not be extended on a daily basis
("Nonrenewal Notice"), in which case this Agreement will terminate one year
after the date of the Nonrenewal Notice, but not before the completion of the
Initial Three Year Term, or such later date as may be specified in the
Nonrenewal Notice.  Notwithstanding anything in this Agreement to the contrary,
this Agreement will automatically terminate on the first day of the month
immediately following the month in which you turn seventy (70).  The last day of
the Employment Period is sometimes referred to in this Agreement as the
"Expiration Date."


3.            Compensation.


(a)            Base Salary.  During the Employment Period, you shall receive for
your services an annual base salary (the "Base Salary") in an amount to be
determined by the Company in accordance with the salary administration program
of the Company as it may from time to time be in effect.  The Base Salary will
be reviewed annually and may be adjusted upward or downward in the sole
discretion of the Human Resources and Compensation Committee or the Board of
Directors of the Company.  The initial Base Salary will be $200,000.  In no
event will the Base Salary be less than $200,000 during the Employment Period.


(b)            Short-Term and Long-Term Incentives.  During the Employment
Period, you may participate in such short-term and/or long-term cash and/or
equity incentive plan(s) in such manner and subject to such terms and conditions
as the Compensation Committee or the Board of Directors of the Company, in its
sole discretion, may determine.  An annual bonus, if any, will be paid within
two and a half months after the end of the applicable year.  To be eligible to
receive any bonus, you must be employed by the Company on the date such bonus is
paid, unless you have retired in accordance with the Company's retirement policy
after the date on which you were deemed to have earned any bonus under the
applicable bonus or incentive plan.


4.            Benefits; Business Expenses.


(a)            Benefits.  You will eligible to participate in any plans,
programs, or forms of compensation or benefits that the Company provides to the
class of employees that includes you, on a basis not less favorable than that
provided to such class of employees, including without limitation, group
medical, disability and life insurance, vacation and sick leave, and
retirement.  It is understood that the Board of Directors of the Company may, in
its sole discretion, establish, modify or terminate such plans, programs or
benefits.


(b)            Business Expenses.  The Company will pay on your behalf (or
promptly reimburse you for) reasonable expenses incurred by you at the request
of, or on behalf of, the Company in the performance of your duties pursuant to
this Agreement and in accordance with the Company's policies.


(c)            Paid Time-Off.  You will be entitled to paid time-off based upon
your position and years of service, as established by the Company, to be taken
at such times and intervals as shall be determined by you with the approval of
the Company, which approval shall not be unreasonably withheld.


5.            Termination and Termination Benefits.  The Employment Period and
your employment may be terminated by either the Company or you at any time or
for any reason.  Upon termination of your employment during the Employment
Period, you shall be entitled to the compensation and benefits described in this
Section 5 and shall have no further rights to any compensation or other benefits
from the Company or any of its Affiliates, provided that Section 6 shall govern
the compensation and other benefits payable to you in connection with the
termination of your employment following a Change in Control (as defined in
Section 6(b)) of the Company.


(a)            Termination as a Consequence of Death or Incapacity.  If you die
while employed by the Company, in addition to all other benefits accruing upon
your death the Company will pay your beneficiary designated in writing (provided
such writing is executed and dated by you and delivered to the Company in a form
acceptable to the Company prior to your death) and surviving you or, if none,
your estate an amount equal to three (3) months of your Base Salary in effect at
your death.  Such amount will be payable over the three (3) month period
beginning the month following the month in which your death occurs in accordance
with the established payroll practices of the Company.


If the Company determines that the Incapacity, as defined below, of you has
occurred, it may terminate your employment and this Agreement upon thirty (30)
days' written notice, provided that, within thirty (30) days after receipt of
such notice you shall not have returned to full-time performance of your
assigned duties.  Incapacity shall mean either: (i) your failure to perform your
assigned duties and responsibilities with the Company on a full-time basis as a
result of mental or physical illness or injury as determined by a physician
selected by the Company for ninety (90) consecutive calendar days; or (ii)
incapacity or disability as defined in the long-term disability insurance policy
maintained by the Company for your benefit, whichever definition is more
favorable to you.  You will not be entitled to any additional benefits under
this Agreement as a result of a termination due to your Incapacity.


(b)            Termination for Cause.  Your employment may be terminated by the
Company for Cause (as defined below).  If your employment is terminated by the
Company for Cause, you will be entitled to receive:


(i)            Any accrued but unpaid Base Salary which shall be paid on the
payroll date immediately following the date of termination in accordance with
the Company's customary payroll procedures;


(ii)            Reimbursement for unreimbursed expenses properly incurred by
you, which shall be subject to and paid in accordance with the Company's expense
reimbursement policy; and


(iii)            Such employee benefits (including equity compensation), if any,
to which you may be entitled under the Company's employee benefit plans and
programs as of the date of termination (items (i) through (iii) are referred to
collectively as the "Accrued Amounts").


(c)            Definition of
Cause.                                                      For purposes of this
Agreement, Cause shall mean:


(i)            your willful failure to perform any of your material duties and
responsibilities required of your position (other than by reason of Incapacity),
or your willful failure to follow reasonable instructions or policies of the
Company, in either case after being advised in writing of such failure and being
given a reasonable opportunity and period (as determined by the Company) to
remedy such failure;


(ii)            your breach of fiduciary duties owed to the Company or an
Affiliate;


(iii)            your conviction of or plea of guilty or no contest to a crime
that constitutes a felony under federal or state law or a crime that constitutes
a misdemeanor involving moral turpitude or any other crime with respect to which
imprisonment is a possible punishment, or your misappropriation or embezzlement
of funds or property of the Company or an Affiliate;


(iv)            your fraud or dishonesty with respect to the Company or its
Affiliates;


(v)            the breach by you of a material term of this Agreement or
violation in any material respect of any code or standard of behavior generally
applicable to employees of the Company, in either case after being advised in
writing of such breach or violation and being given a reasonable opportunity and
period (as determined by the Company) to remedy such breach or violation; or


(vi)            the willful engaging by you in conduct that, if it became known
by any regulatory or governmental agency or the public, is reasonably likely to
result in material injury to the Company, monetarily or otherwise.


(d)            Termination by You Without Good Reason.  You may terminate your
employment under this Agreement without Good Reason (as defined below) by
written notice to the Company effective thirty (30) days after receipt of such
notice by the Company or at any time upon mutual agreement in writing.  If you
terminate your employment without Good Reason, you will be entitled to receive
the Accrued Amounts as provided in Section 5(b).  It shall not constitute a
breach of this Agreement for the Company to suspend your duties and to place you
on paid leave during the notice period.


(e)            Termination by the Company Without Cause.  Your employment may be
terminated by the Company without Cause at any time at any time upon written
notice to you, which termination will be effective immediately or on such later
date as specified in the written notice.  In the event your employment is
terminated without Cause, you shall receive the Accrued Amounts and, provided
you sign a release and waiver of claims in favor of the Company and its
Affiliates and their respective officers and directors in a form provided by the
Company (the "Release") and it becomes effective, you shall receive the
following benefits:


(i)            Any earned but unpaid annual bonus with respect to any completed
calendar year immediately preceding the date of termination, which shall be paid
on the applicable payment date;


(ii)            The Company shall pay you a salary continuance benefit (the
"Salary Continuance Benefit") in an amount equal to the product of (x) your
Final Monthly Compensation times (y) the number of months remaining between the
date of termination of your employment and the Expiration Date, including
pro-rated credit for any partial month.  For purposes of this Agreement, Final
Monthly Compensation means the sum of your Base Salary in effect at the date of
termination of your employment and the annual bonus paid or payable to you for
the most recently completed year, divided by twelve (12).  The Salary
Continuance Benefit will be paid to you in a lump sum cash payment not later
than the 30th day following the effective date of the Release, subject to
compliance with Section 9(i) of this Agreement regarding the requirements of
Section 409A of the Internal Revenue Code of 1986 (the "Code");


(iii)            The Company shall pay you a welfare continuance benefit (the
"Welfare Continuance Benefit") in an amount equal to the product of (x) the
number of months remaining between the date of termination of your employment
and the Expiration Date, including pro-rated credit for any partial month, times
(y) the excess of the premium for continued health, dental and vision coverage
for you and your "qualified beneficiaries" (as defined in Section 4980B of the
Code) (the "COBRA Premium") over the amount that you paid for such coverage
immediately before the termination of your employment.  The Welfare Continuance
Benefit will be paid to you in a lump sum cash payment not later than the 30th
day following the effective date of the Release, subject to compliance with
Section 9(i) of this Agreement regarding the requirements of Section 409A of the
Code; and


(iv)            During the twelve (12) month period following the date of
termination, you shall provide the Company with at least ten days written notice
before the starting date of any employment, identifying the prospective employer
and its affiliated companies and the job description, including a description of
the proposed geographic market area associated with the new position.  You shall
notify in writing any new employer of the existence of the restrictive covenants
set forth in Section 7 of this Agreement.


(f)            Termination by You for Good Reason.  You may voluntarily
terminate your employment under this Agreement at any time for Good Reason and
be entitled to receive the compensation and other benefits set forth in Section
5(e) relating to a termination without Cause, provided you sign a Release and it
becomes effective and you comply with the notice provisions of Section
5(e)(iv).  You must provide written notice to the Company of the existence of
the event or condition constituting such Good Reason within ninety (90) days of
the initial occurrence of the event or condition alleged to constitute Good
Reason.  Upon delivery of such notice by you, the Company shall have a period of
thirty (30) days during which it may remedy in good faith the event or condition
constituting Good Reason, and your employment shall continue in effect during
such time so long as the Company is making diligent efforts to cure.  In the
event the Company shall remedy in good faith the event or condition constituting
Good Reason, then such notice of termination shall be null and void, and the
Company shall not be required to pay the amount due to you under this Section
5(f).


For purposes of this Agreement, Good Reason shall mean:


(i)            the assignment to you, without your written consent, of duties
inconsistent with your position, authority, duties or responsibilities as
contemplated by Section 1 hereof;


(ii)            any action taken by the Company that results in a substantial
reduction in your status, including a diminution in your position, authority,
duties or responsibilities;


(iii)            requiring you to maintain your primary office outside of the
Market Area, unless the Company moves its principal executive offices to the
place to which you are required to move your primary office; or


(iv)            the failure of the Company to comply with the provisions of
Section 3 or a material breach by the Company of any other provision of this
Agreement.


Notwithstanding the above, Good Reason shall not include any resignation by you
where Cause for your termination by the Company exists.


(g)            Resignation of All Other Positions.  Effective upon the
termination of your employment for any reason, you shall be deemed to have
resigned from all positions that you hold as an officer or member of the Board
of Directors (or a committee thereof) of the Company or any of its Affiliates.


(h)            Regulatory Requirement.  The Company shall not be required to
make payment of, or provide any benefit under, this Section 5 to the extent such
payment or benefit is prohibited by the regulations presently found at 12 C.F.R.
Part 359, as amended, or to the extent that any other governmental approval for
the payment or benefit that is required by law is not received.
6.            Change in Control Termination.


(a)            Change in Control Payments and Benefits.  Notwithstanding any
other provision in this Agreement, if your employment is terminated by you for
Good Reason or by the Company on account of its failure to renew the Agreement
in accordance with Section 2 or without Cause (other than on account of your
death or Incapacity), in each case within twenty four (24) months following a
Change in Control, you shall be entitled to receive the following payments and
benefits, provided you sign a Release and it becomes effective.


(i)            The sum of: (1) the Accrued Amounts; (2) the amount, if any, of
any earned but unpaid incentive or bonus compensation with respect to any
completed calendar year immediately preceding the date of termination; (3) the
product of the annual cash bonus paid or payable, including by reason of
deferral, for the most recently completed year and a fraction, the numerator of
which is the number of days in the current year through the date of termination
and the denominator of which is 365; and (4) any benefits or awards (including
both the cash and stock components) which pursuant to the terms of any plans,
policies or programs have been earned or become payable, but which have not been
paid to you.  These amounts will be paid to you in a lump sum cash payment
within ten (10) days after the effective date of the Release;


(ii)            An amount equal to 2.0 times your Final Compensation.  For
purposes of this Agreement, Final Compensation means the Base Salary in effect
at the date of termination, plus the highest annual cash bonus paid or payable
for the two most recently completed years.  This severance benefit will be paid
to you in a lump sum cash payment within thirty (30) days after the effective
date of the Release, subject to compliance with Section 9(i) of this Agreement
regarding the requirements of Section 409A of the Code; and


(iii)            An amount equal to the product of (x) the COBRA Premium times
(y) twenty-four (24) months.  This severance benefit will be paid to you in a
lump sum cash payment within thirty (30) days after the effective date of the
Release, subject to compliance with Section 9(i) of this Agreement regarding the
requirements of Section 409A of the Code.


(b)            For purposes of this Agreement, Change in Control means the
occurrence of any of the following:


(i)            The acquisition by any Person (as defined below) of beneficial
ownership of 25% or more of the then outstanding shares of common stock of the
Company, provided that an acquisition directly from the Company (excluding an
acquisition by virtue of the exercise of a conversion privilege) shall not
constitute a Change in Control;


(ii)            individuals who constitute the Board of Directors of the Company
on the effective date of this Agreement (the "Incumbent Board") cease to
constitute a majority of the Board of Directors, provided that any director
whose nomination was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board will be considered a member of the Incumbent
Board, but excluding any such individual whose assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors of the Company;


(iii)            Consummation by the Company of a reorganization, merger, share
exchange or consolidation (a "Reorganization"), provided that the consummation
of a Reorganization will not constitute a Change in Control if, upon
consummation of the Reorganization, each of the following conditions is
satisfied:



(1) more than 50% of the then outstanding shares of common stock of the
corporation resulting from the Reorganization is beneficially owned by all or
substantially all of the former shareholders of the Company in substantially the
same proportions as their ownership existed in the Company immediately prior to
the Reorganization; and




(2) at least a majority of the members of the board of directors of the
corporation resulting from the Reorganization were members of the Incumbent
Board at the time of the execution of the initial agreement providing for the
Reorganization; or



(iv)            the complete liquidation or dissolution of the Company, or the
sale or other disposition of all or substantially all of the assets of the
Company.


(v)            For purposes of this Agreement, "Person" means any individual,
entity or group (within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934 (the "Exchange Act"), other than any employee benefit plan
(or related trust) sponsored or maintained by the Company or any affiliated
company, and "beneficial ownership" has the meaning given the term in Rule 13d-3
under the Exchange Act.


(c)            Potential Limitation of Benefits Under Certain Circumstances. 
Notwithstanding any other provision of this Agreement, in the event that:


(i)            the aggregate value of the payments and benefits to which you may
be entitled under this Agreement or any other agreement, plan, program or
arrangement in connection with a Change in Control that are deemed to be
"parachute payments," as defined in Section 280G of the Code or any successor
thereof (the "Change in Control Termination Benefits"), would be deemed to
include an "excess parachute payment" under Section 280G of the Code;


(ii)            if such Change in Control Termination Benefits were reduced to
an amount (the "Non-Triggering Amount"), the value of which is one hundred
dollars ($100.00) less than an amount equal to three (3) times your "base
amount," as determined in accordance with Section 280G of the Code, and;


(iii)            the Non-Triggering Amount as reduced by the product of the
Non-Triggering Amount and the highest marginal rate of any applicable state and
federal income taxes, would represent ninety-five percent (95%) or more of the
value of the Change in Control Termination Benefits (without such reduction), as
reduced by (x) the amount of tax required to be paid by you thereon pursuant to
Section 4999 of the Code and (y) the product of the Change in Control
Termination Benefits and the highest marginal rate of any applicable state and
federal income taxes,


then the total Change in Control Termination Benefits shall be reduced to the
Non-Triggering Amount.  The allocation of the reduction in the Change in Control
Termination Benefits to the extent required hereby shall be determined by the
Company in its reasonable discretion and in a manner that is consistent with the
requirements of Section 409A of the Code until no amount or benefit payable to
you will be an "excess parachute payment" under Section 280G of the Code.  All
calculations and determinations under this Section 6(c) shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the "Tax Advisor") whose determinations shall be conclusive and binding on the
Company and you for all purposes.  The Tax Advisor may rely on reasonable, good
faith assumptions and approximations concerning the application of Section 280G
and Section 4999 of the Code.  The Company shall bear all costs of the Tax
Advisor.


7.            Covenants.


(a)            Noncompetition.  You agree that during the Employment Period and
for a one-year period following the expiration of this Agreement or, if sooner,
the termination of your employment for any reason during the Employment Period
(the "Noncompete Period"), and subject to the conditions set forth in Section
5(d) relating to your voluntary termination of employment without Good Reason,
you will not directly or indirectly, as a principal, agent, employee, employer,
investor, co-partner or in any other individual or representative capacity
whatsoever, engage in a Competitive Business anywhere in the Market Area (as
such terms are defined below) in any capacity that includes any of the
significant duties and responsibilities held or significant activities engaged
in by you while employed with the Company or any of its Affiliates. 
Notwithstanding the foregoing, you may purchase or otherwise acquire up to (but
not more than) 10% of any class of securities of any business enterprise (but
without otherwise participating in the activities of such enterprise) that
engages in a Competitive Business in the Market Area.


(b)            Nonsolicitation.  You further agree that during the Employment
Period and for a one-year period following the expiration of this Agreement or,
if sooner, the termination of your employment for any reason during the
Employment Period, you will not directly or indirectly: (i) solicit, or assist
any other person in soliciting, any depositors or customers of the Company or
its Affiliates to make deposits in, borrow money from, or become customers of
any other company conducting a Competitive Business in the Market Area; (ii)
induce any customers of the Company or its Affiliates to terminate their
relationship with the Company or its Affiliates; or (iii) contact, solicit or
assist in the solicitation of any employee to terminate his or her employment
with the Company or any of its Affiliates.


(c)            Definitions.  As used in this Agreement, the term "Competitive
Business" means the financial services business, which includes one or more of
the following businesses: depository accounts, consumer and commercial lending,
residential and commercial mortgage lending, and any other business in which the
Company or any of its Affiliates are engaged and in which you are significantly
engaged at the time of termination of your employment; the term "Market Area"
means the area within a fifteen (15) mile radius of any full-service banking
office established by the Bank at the time of termination of your employment;
and the term "Confidential Information" shall include, but not be limited to,
all financial and personnel data, computer software and all data base
technologies, capital plans, customer lists and requirements, market studies,
know-how, processes, trade secrets, and any other information concerning the
non-public business and affairs of the Company.


(d)            Confidentiality.  During the Employment Period and thereafter,
and except as required by any court, supervisory authority or administrative
agency or as may be otherwise required by applicable law, you shall not, without
the written consent of a person duly authorized by the Company, disclose to any
person (other than your personal attorney, or an employee of the Company or an
Affiliate, or a person to whom disclosure is reasonably necessary or appropriate
in connection with the performance by you of your duties as an employee of the
Company) or utilize in conducting a business any Confidential Information
obtained by you while in the employ of the Company, unless such information has
become a matter of public knowledge at the time of such disclosure.


(e)            Acknowledgment.  The covenants contained in this Section 7 shall
be construed and interpreted in any proceeding to permit their enforcement to
the maximum extent permitted by law.  You agree that the restrictions imposed
herein are necessary for the reasonable and proper protection of the Company and
its Affiliates, and that each and every one of the restrictions is reasonable in
respect to length of time, geographic area and scope of prohibited activities,
and that the restrictions are neither overly restrictive on your post-employment
activity nor overly burdensome for you to abide by.  You covenant that you will
not make any contention contrary to any of the foregoing representations in the
future and agree that you will be estopped to deny or contradict the truth or
accuracy of these representations.  If, however, the time, geographic and/or
scope of activity restrictions set forth in Section 7 are found by a court to
exceed the standards deemed enforceable, the court is empowered and directed to
modify the restriction(s) to the extent necessary to make them enforceable. 
Notwithstanding anything to the contrary herein, nothing in this Agreement shall
be construed to prohibit any activity that cannot reasonably be construed to
further in any meaningful way any actual or potential competition against the
Company or an Affiliate.


(f)            Enforcement.  You acknowledge that damages at law would not be a
measurable or adequate remedy for breach of the covenants contained in this
Section 7 and, accordingly, you agree to submit to the equitable jurisdiction of
any court of competent jurisdiction in connection with any action to enjoin you
from violating any such covenants.  If the Company is successful in whole or in
part in any legal or equitable action against you in connection with the
enforcement of the covenants included in this Section 7, the Company shall be
entitled to payment of all costs, including reasonable attorney's fees, from
you.  If, on the other hand, it is finally determined by a court of competent
jurisdiction that a breach or threatened breach did not occur under Section 7 of
this Agreement, the Company shall reimburse you for reasonable legal fees
incurred to defend the claim.  In the event legal action is commenced with
respect to the provisions of this Section 7 and you have not strictly observed
the restrictions set forth in this Section 7, then the restricted periods
described in Paragraphs (a) and (b) shall begin to run anew from the date of any
Final Determination of such legal action.  "Final Determination" shall mean the
expiration of time to file any possible appeal from a final judgment in such
legal action or, if an appeal be taken, the final determination of the final
appellate proceeding.  All the provisions of this Section 7 will survive
termination and expiration of this Agreement.


(g)            Change in Control.  Notwithstanding anything to the contrary
contained in this Agreement, in the event of a Change in Control, the
restrictions imposed by paragraphs (a) and (b) of this Section 7 shall not apply
to you after you cease to be employed by the Company if you are not entitled to
receive the severance benefits described in Section 6(a).


8.            Dispute Resolution.


(a)            Except as provided in Section 8(c) below, any dispute or
controversy arising out of, relating to, or in connection with this Agreement,
your employment or the interpretation, validity, construction, performance,
breach, or termination of this Agreement, shall be settled by binding
arbitration.  The party initiating arbitration may use the American Arbitration
Association, JAMS, the McCammon Group or other firms providing arbitrators for
resolution of disputes, or the parties may agree on the selection of a person to
arbitrate the matter who is not associated with an arbitration firm.  The
arbitration will be conducted by a single arbitrator in Danville, Virginia.  The
arbitration should be conducted in a manner that facilitates an efficient and
cost effective means of resolving the dispute.  The arbitrator may allow for
depositions and document requests, as well as subpoenas to third parties, but
other forms of discovery, such as interrogatories and requests for admissions,
are not permitted, absent good cause.  The arbitrator may grant injunctions or
other relief in such dispute or controversy.  The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration. 
Judgment may be entered on the arbitrator's decision in any court having
jurisdiction.  The party against whom the arbitrator shall render an award shall
pay the other party's reasonable attorneys' fees and other reasonable costs and
expenses in connection with the enforcement of its rights under this Agreement
(including the enforcement of any arbitration award in court), unless and to the
extent the arbitrator shall determine that under the circumstances recovery by
the prevailing party of all or a part of any such fees and costs and expenses
would be unjust.


(b)            The arbitrator shall apply Virginia law to the merits of any
dispute or claim, without reference to rules of conflicts of law.


(c)            The parties may apply to any court of competent jurisdiction for
a temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgment of the powers of the arbitrator.  You hereby consent to
the exclusive jurisdiction of the state and federal courts located in Virginia
for any action or proceeding arising from or relating to this Agreement or
relating to any arbitration in which the parties are participants.  The
prevailing party in any court proceeding shall be awarded the party's reasonable
attorneys' fees and costs.


(d)            YOU HEREBY CONFIRM YOU HAVE READ AND UNDERSTAND THIS SECTION 8,
WHICH DISCUSSES ARBITRATION, AND UNDERSTAND THAT BY SIGNING THIS AGREEMENT, YOU
AGREE, EXCEPT AS PROVIDED IN SECTION 8(c), TO SUBMIT ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, UNLESS OTHERWISE REQUIRED BY LAW, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF YOUR RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION
OF ALL DISPUTES RELATING TO ALL ASPECTS OF YOUR RELATIONSHIP WITH THE COMPANY.


9.            Miscellaneous.


(a)            Severability.  If any clause or provision of this Agreement is
held to be illegal, invalid or unenforceable under present or future laws
effective during the term hereof, then the remainder of this Agreement shall not
be affected thereby, and in lieu of each clause or provision of this Agreement
which is illegal, invalid or unenforceable, there shall be added, as part of
this Agreement, a clause or provision as similar in terms to such illegal,
invalid or unenforceable clause or provision as may be possible and as may be
legal, valid and enforceable.


(b)            Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, without
regard to its conflicts of law principles.


(c)            Entire Agreement; Amendments.  This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties.  This Agreement may be amended only by an agreement signed by the
parties hereto.


(d)            Waiver.  The rights and remedies of the parties to this Agreement
are cumulative and not alternative.  Neither the failure nor any delay by either
party in exercising, in whole or in part, any right, power or privilege under
this Agreement will operate as a waiver of such right, power or privilege.


(e)            Binding Effect; Successors; Survival.  This Agreement is binding
upon and shall inure to the benefit of the parties and their respective
successors, heirs and assigns, provided that no part of this Agreement is
assignable by you.  The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.  Except as otherwise expressly provided herein, upon the termination or
expiration of this Agreement the respective rights and obligations of the
parties hereto shall survive such termination or expiration to the extent
necessary to carry out the intentions of the parties set forth in this
Agreement.  If the Company elects not to renew this Agreement as provided in
Section 2, this Agreement will no longer govern the terms of your employment
following the Expiration Date, except for the provisions of Section 7 which will
survive the termination and expiration of this Agreement, and your employment
thereafter will be on an at-will employment basis.


(f)            No Construction Against Any Party.  This Agreement is the product
of informed negotiations between parties.  If any part of this Agreement is
deemed to be unclear or ambiguous, it shall be construed as if it were drafted
jointly by all parties.  The parties agree neither party was in a superior
bargaining position regarding the substantive terms of this Agreement.


(g)            Clawback.  You agree that any incentive based compensation or
award that you receive, or have received, from the Company or any Affiliate
under this Agreement or otherwise, will be subject to clawback by the Company as
may be required by applicable law or, if applicable, any stock exchange listing
requirement and on such basis as the Board of Directors of the Company
determines.


(h)            Documents.  All documents, records, tapes and other media of any
kind or description relating to the business of the Company or its Affiliates
(the "Documents"), whether or not prepared by you, shall be the sole and
exclusive property of the Company.  The Documents, and any copies thereof, shall
be returned to the Company upon your termination of employment for any reason or
at such earlier time as the Board of Directors of the Company or its designees
may specify.


(i)            Section 409A Compliance.  This Agreement is intended to comply
with Section 409A of the Code or an exemption thereunder and shall be construed
and administered in accordance with Section 409A.  Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption.  Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible.  For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment.  Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a "separation from service" under Section 409A. 
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.


Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to you in connection with your termination of employment is determined
to constitute "nonqualified deferred compensation" within the meaning of Section
409A and you are determined to be a "specified employee" as defined in Section
409A(a)(2)(b)(i), then such payment or benefit shall not be paid until the first
payroll date to occur following the six-month anniversary of the date of
termination (the "Specified Employee Payment Date").  The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to you in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule.






(Signatures appear on the following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.




AMERICAN NATIONAL BANKSHARES, INC.






By:            /s/ Jeffrey V. Haley
Jeffrey V. Haley
Chief Executive Officer






            /s/ R. Helm Dobbins  
R. Helm Dobbins